FINAL JUDGMENT
MUSGRAVE, Senior Judge:
Agro Dutch Industries Ltd. v. United States, 508 F.3d 1024 (Fed. Cir. 2007) having reversed the judgment of this court sustaining the duty absorption inquiry with respect to the plaintiff and encompassed by Certain Preserved Mushrooms From India: Final Results of Antidumping Duty Administrative Review, 69 Fed. Reg. 51630 (Aug. 20, 2004), as amended 69 Fed. Reg. 55405 (Sep. 14, 2004), and the appellate court having remanded the matter with instruction to order Commerce to annul all duty absorption findings and conclusions encompassed thereby, now, therefore, to conform the judgment to the mandate of the appellate court, it is hereby
ORDERED, that Commerce shall annul all duty absorption findings and conclusions with respect to the plaintiff and encompassed by said amended final determination in accordance with the foregoing.